DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
                                                                Status of Claims
Claim(s) 1, 8-9, 12-13, 17-18, 27, 32-36, 42 and 44-46 are pending. Claim(s) 2-7, 10-11, 14-16, 19-26, 28-31, 37-41 and 43 are canceled. The previous prior art rejection(s) under 35 U.S.C 103 have been withdrawn in light of applicant’s remarks. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-9, 12-13, 17-18, 27, 36 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 2014/0147694) in view of Baehr (WO 2010028758A) in further view of Karsikas (US 2016/0059582)
As Per Claim 1, Harrison discloses a method for creating a mark with a desired colour on an article [abstract], wherein the article comprises:
 a metal having a metal surface [Claim 1; “…A method for laser marking a metal surface with a desired colour…”], and which method comprises: 
providing a laser [Fig. 1, #1] for emitting a laser beam [Fig. 1, #4] comprising laser pulses having a pulse energy, a pulse width, a pulse repetition frequency, and a wavelength [Par. 33; “…a pulsed laser outputs a series of pulses 21 characterized by a peak power 22, an average power 23, a pulse shape 24, a pulse energy 25, a pulse width 26, and a pulse repetition frequency…” moreover in Figure 2, #24, which is being interpreted as being a wavelength]; 
 providing a scanner [Fig. 1, #2];
  providing a lens [Fig. 1, #3] for focusing the laser beam [Fig. 1, #4] from the laser [Fig. 1, #1] onto the metal surface [Fig. 1, #5] to form a spot [Fig. 3, #31] having a spot diameter [Fig. 3, #34] and a pulse fluence [Fig. 3, #36]; 
marking a plurality of lines [Fig. 6, #41 & #51] separated by a hatch distance [Fig. 7, #71 & #72] on the metal surface [Fig. 6, #5] to form the mark [Fig. 6, #61] by scanning the scanner [Fig. 1, #2] while pulsing the laser [Par. 63; “…A method to laser mark the metal surface 5 with a desired colour is shown with reference to FIG. 4. The method comprises forming at least one first pattern 41 on the metal surface 5 with a first laser beam 42 having a first pulse fluence 43, and then forming at least one second pattern 51, shown with reference to FIG. 5, on the metal surface 5 with a second laser beam 52 having a second pulse fluence 53...”];
wherein the metal surface is a non-anodized metal surface [Par. 1; “...the invention has particular application for the colour marking of non-anodized metal...” ]; 
the colour being given by the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written [Claim 1; “…a desired colour, which method comprises: forming at least one first pattern on the metal surface with a first laser beam having a first pulse fluence forming at least one second pattern on the metal surface with a second laser beam having a second pulse fluence characterized by causing the second pattern to overlay the first pattern arranging the first pulse fluence to be at least five times greater than the second pulse fluence the colour being given by the first and second pulse fluences and spot spacings in the first and second patterns; and selecting the first and second pulse fluences and the spot spacings to form the desired colour…”;
 selecting the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written to form the desired colour [Par. 61; “…The first laser beam 42 was scanned over the metal surface 5 one or more times with a pre-determined combination of scan speed, laser pulse repetition frequency, temporal waveform, first pulse fluence 43, average output power 23 and first line to line spacing 72 (referred to as hatch spacing). The scan speed and the laser pulse repetition frequency 27 combine to give the first spot spacing 71 (measured from the centres of adjacent spots). The second laser beam 52 was then scanned over the metal surface 5 one or more times with a pre-determined combination of scan speed, laser pulse repetition frequency, temporal waveform, second pulse fluence 53, average output power 23 and second line to line spacing 82. The scan speed and the laser pulse repetition frequency 27 combine to give the second spot spacing 81 (also measured from the centres of adjacent spots). By varying the first and the second pulse fluences 43, 53, the first and the second line spacings 72, 82, and the first and the second spot spacings 71, 81, it was possible to create a range of coloured marks on the metal surface….”]
Harrison does not disclose a mark facilitating layer; 
 prior to marking with the laser causing the article to be such a mark-facilitating layer applied to the surface, which mark-facilitating layer allows the laser pulses  to pass through the mark-facilitating layer and strike the surface;
directing the laser pulses through the mark-facilitating layer and selecting the pulse fluence of the laser pulses to cause a plume comprising material from the metal surface to be ejected from the metal surface, retaining at least a portion of the plume with the mark-facilitating layer in contact with the metal surface in order to enable the plume to mark the metal surface. 
Baehr, much like Harrison, pertains to a method for laser marking process and articles. [abstract] 
Baehr discloses a mark facilitating layer [Fig. 3a, #32]; 
 prior to marking with the laser [Fig. 3a, #34] causing the article to be such a mark-facilitating layer [Fig. 3a, #32] applied to the surface [Fig. 3a, #12], which mark-facilitating layer [Fig. 3a ,#32] allows the laser pulses [Fig. 3a, #34] to pass through the mark-facilitating layer [Fig. 3a, #32] and strike the surface [Fig. 3a, #12; Par. 46; “…laser radiation 34 is applied to the layer composite comprising paper substrate 12, metal layer 18 and marking layer 32 in the marking region 30 and the shape of the desired marking 20 is followed by suitable guidance of the laser beam….”];
directing the laser pulses [Fig. 3a, #34] through the mark-facilitating layer [Fig. 3a, #32] and selecting the pulse fluence of the laser pulses to cause a plume comprising material from the surface to be ejected from the surface [Par. 79; “…the first and second partial regions are subjected to laser radiation of the selected laser source in order to generate negative identifications by the action of the laser radiation in at least one of the two partial regions….”], retaining at least a portion of the plume [Fig. 3a ,#34] with the mark-facilitating layer [Fig. 3a, #32] in contact with the surface [Fig. 3a, #12] in order to enable the plume to mark the surface [Fig. 3a, #12; Par. 80, “…the region of the paper substrate in which negative markings are introduced by the laser radiation can be provided with a laser-modifiable marking substance of the type described above, so that, when laser radiation is applied to the layered composite, negative markings are produced simultaneously and with a precise fit in the subregion of the mask layer and colour-modified markings are produced in the paper substrate lying thereunder….”]; 
Baehr discloses the benefits of the mark facilitating layer in that it is able to create desired colored markings accurately. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of marking as taught by Harrison in view of the method of marking as taught by Baehr to further include a mark facilitating layer, prior to marking with the laser causing the article to be such a mark-facilitating layer applied to the surface, which mark-facilitating layer allows the laser pulses  to pass through the mark-facilitating layer and strike the surface, directing the laser pulses through the mark-facilitating layer and selecting the pulse fluence of the laser pulses to cause a plume comprising material from the metal surface to be ejected from the metal surface, retaining at least a portion of the plume with the mark-facilitating layer in contact with the metal surface in order to enable the plume to create desired colored markings accurately. [Par. 7]
Neither Harrison nor Baehr disclose providing a controller for controlling the scanner with a control signal; and 
providing a scanner comprising a first mirror for scanning the laser beam in a first direction, and a second mirror for scanning the laser beam in a second direction [Par. 19; “…The direction may be utilised using mirrors, optical fibres, lens systems or scanning optics, for example….” the prior art explicitly discloses using mirrors for ];
Karikas, much like Harrison, pertains to color marking metal surfaces. [abstract]
Karikas discloses a controller for controlling the scanner with a control signal [Par. 71; “…The controller unit or control circuitry is configured to send parameters 602 related to the laser beam generation and control to the marking unit 116. The parameters comprise the wavelength, and power of a laser beam, the beam diameter of a laser beam, driving angle and beam density of the laser beam and the number of laser scans to be performed…”];
providing a scanner [Par. 35; “…The apparatus may be connected to a scanner, for example…”] comprising a first mirror for scanning the laser beam in a first direction, and a second mirror for scanning the laser beam in a second direction [Par. 19; “…The direction may be utilised using mirrors, optical fibres, lens systems or scanning optics, for example….”the prior art clearly discloses being able to use multiple mirrors for directions]. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the scanner as taught by Harrison in view of the scanner as taught Karikas to further include a controller for controlling the scanner with a control signal and providing a scanner comprising a first mirror for scanning the laser beam in a first direction, and a second mirror for scanning the laser beam in a second direction to accurately irradiate a laser to a marking surface. 
As Per Claim 8, Harrison discloses all limitations of the invention except wherein the plume has a recoil pressure [Par. 6; “…forming at least one first pattern on the metal surface with a first laser beam having a first pulse fluence…”; the reference clearly discloses controlling a pulse fluence in order to obtain control over the marking. The limitations are regarding functional limitations post the occurrence of the pulse fluence (i.e. causing a plume) and since the reference clearly discloses having control of the pulse fluence, it is understood that a plume would be created via the pulse fluence, and by having the presence of a plume, an “recoil pressure” would be present].
Harrison does not disclose the mark-facilitating layer has a contact with the metal surface, which contact is sufficient to retain at least a portion of the recoil pressure of the plume. 
Baehr, much like Harrison, pertains to a method for laser marking process and articles. [abstract] 
Baehr discloses the mark-facilitating layer [Fig. 3a, #32] has a contact with the surface [Fig. 3a, #12], which contact  [Fig. 3a, #32] is sufficient to retain at least a portion of the recoil pressure of the plume. [Par. 49; “…other layers possibly present on the film strip, such as an embossed UV lacquer layer (not shown in the figures), are probably removed together with the metal, in this way….” The reference clearly discloses that mark facilitating layer includes a lacquer layer, much like that of the instant application, and thus, considering that the mark facilitating layer is made of the same material, it is clear that said mark facilitating layer is able to retain a portion of a recoil pressure of the laser plume] 
Baehr discloses the benefits of the mark facilitating layer in that it is able to create desired colored markings accurately. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of marking as taught by Harrison in view of the method of marking as taught by Baehr to further include the mark-facilitating layer has a contact with the metal surface, which contact is sufficient to retain at least a portion of the recoil pressure of the plume to enable the plume to create desired colored markings accurately. [Par. 7]
As Per Claim 9, Harrison discloses the step of selecting the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written such that the mark has a surface roughness average Ra value less than or equal to fifty microns. [Par. 61; “…The first laser beam 42 was scanned over the metal surface 5 one or more times with a pre-determined combination of scan speed, laser pulse repetition frequency, temporal waveform, first pulse fluence 43, average output power 23 and first line to line spacing 72 (referred to as hatch spacing). The scan speed and the laser pulse repetition frequency 27 combine to give the first spot spacing 71 (measured from the centres of adjacent spots). The second laser beam 52 was then scanned over the metal surface 5 one or more times with a pre-determined combination of scan speed, laser pulse repetition frequency, temporal waveform, second pulse fluence 53, average output power 23 and second line to line spacing 82. The scan speed and the laser pulse repetition frequency 27 combine to give the second spot spacing 81 (also measured from the centres of adjacent spots). By varying the first and the second pulse fluences 43, 53, the first and the second line spacings 72, 82, and the first and the second spot spacings 71, 81, it was possible to create a range of coloured marks on the metal surface….” although the reference does not explicitly disclose the range at which the surface is to be roughened, the reference clearly contemplates adjusting all of the parameters as recited in the claim. thus it is well within the functionality of the reference to control the surface roughness based on adjusting said parameters and achieve the claimed intended result.]
As Per Claim 12, Harrison discloses wherein the metal surface comprises a bare metal surface. [Fig. 6, #5; Claim 1; “…forming at least one first pattern on the metal surface with a first laser beam  …”]
As Per Claim 13, Harrison discloses wherein the metal surface comprises an additional layer. [Par. 58; “…The metal surface 5 may be coated after being marked in order to improve its resistance to weather…”; the examiner is interpreting the “coating” as being an additional layer on the metal surface.]
As Per Claim 17, Harrison discloses wherein the metal surface comprises copper, aluminium, gold, silver, platinum, palladium, nickel, titanium, tin, iron, chromium, stainless steel or an alloy comprising one of the preceding metals. [Par. 9; “…The metal surface may be a surface of an alloy. The alloy may include copper...”]
As Per Claim 18, Harrison discloses all limitations of the invention except wherein the mark-facilitating layer comprises glass, sapphire, a lacquer, a conformal coating, a sheet material, a polymer or an adhesive backed tape.  
Baehr, much like Harrison, pertains to a method for laser marking process and articles. [abstract] 
Baehr discloses wherein the mark-facilitating layer [Fig. 3a, #32] comprises glass, sapphire, a lacquer [Par. 49; “…other layers possibly present on the film strip, such as an embossed UV lacquer layer (not shown in the figures), are probably removed together with the metal, in this way….”], a conformal coating, a sheet material, a polymer or an adhesive backed tape.  
Baehr discloses the benefits of the mark facilitating layer in that it is able to create desired colored markings accurately. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of marking as taught by Harrison in view of the method of marking as taught by Baehr to further include a wherein the mark-facilitating layer comprises glass, sapphire, a lacquer, a conformal coating, a sheet material, a polymer or an adhesive backed tape to enable the plume to create desired colored markings accurately. [Par. 7]
As Per Claim 27, Harrison discloses all limitations of the invention except the step of removing the mark-facilitating layer.
Baehr, much like Harrison, pertains to a method for laser marking process and articles. [abstract] 
Baehr discloses the step of removing the mark-facilitating layer. [Par. 49; “….other layers possibly present on the film strip, such as an embossed UV lacquer layer (not shown in the figures), are probably removed together with the metal, in this way. …”]
Baehr discloses the benefits of the mark facilitating layer in that it is able to create desired colored markings accurately. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of marking as taught by Harrison in view of the method of marking as taught by Baehr to further include the step of removing the mark-facilitating layer to create desired colored markings accurately. [Par.to create desired colored markings accurately. [Par. 7]
As Per Claim 36, Harrison discloses all limitations of the invention except wherein the wavelength is in the range 1000 nm to 1100nm.
Kariskas discloses wherein the wavelength is in the range 1000 nm to 1100nm. [Page 4, Table 3; “…Wavelength 193-10600 nm…” The prior art recites the range of 193-10600 nm, which overlaps the recited range of 100nm to 1100nm in the claims, and thus reads on the claim limitation. (Refer to MPEP 2144.05)]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the wavelength as taught by Harrison in view of the wavelength as taught by Kariskas to further include wherein the wavelength is in the range 1000 nm to 1100nm to ensure that laser marks are optimally created. 
As Per Claim 44, Harrison discloses wherein each line is written more than once. [Par. 51; “…at least one of the first pattern 41 and the second pattern 51 more than once…”]
As Per Claim 45, Harrison discloses all limitations of the invention except wherein the laser, the metal surface, and the mark-facilitating layer are selected such that the plume forms a mark on the mark-facilitating layer.
Baehr, much like Harrison, pertains to a method for laser marking process and articles. [abstract] 
Baehr discloses wherein the laser [Fig. 3a, #34], the surface [Fig. 3a ,#12] , and the mark-facilitating layer [Fig. 3a, #32] are selected such that the plume forms a mark on the mark-facilitating layer. [Par. 46; “…laser radiation 34 is applied to the layer composite comprising paper substrate 12, metal layer 18 and marking layer 32 in the marking region 30 and the shape of the desired marking 20 is followed by suitable guidance of the laser beam….”]. 
Baehr discloses the benefits of the mark facilitating layer in that it is able to create desired colored markings accurately. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of marking as taught by Harrison in view of the method of marking as taught by Baehr to further include wherein the laser, the metal surface, and the mark-facilitating layer are selected such that the plume forms a mark on the mark-facilitating layer to create desired colored markings accurately. [Par. 7]
As Per Claim 46, Harrison does not disclose the step of providing an apparatus for providing the mark-facilitating layer.
Baehr, much like Harrison, pertains to a method for laser marking process and articles. [abstract] 
Baehr discloses the step of providing an apparatus for providing the mark-facilitating layer. Par. 45; “…a marking layer 32 with a marking substance capable of laser modification was applied over a large area to the paper substrate 12 and the metal layer 18 in a marking region 30…” the reference clearly discloses that the marking layer was applied over the susbtrate, and thus, an apparatus capable of applying said marking layer must be present.]
Baehr discloses the benefits of the mark facilitating layer in that it is able to create desired colored markings accurately. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of marking as taught by Harrison in view of the method of marking as taught by Baehr to further include the step of providing an apparatus for providing the mark-facilitating layer to create desired colored markings accurately. [Par. 7]
Claim(s) 32-35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 2014/0147694) in view of Baehr (WO 2010028758A) in further view of Karsikas (US 2016/0059582) in further view of Zhang (US 2011/0193929).
As Per Claim 32, Harrison discloses all limitations of the invention except wherein the colour is grey or black with an L* value no greater than 50.
Zhang, much like Harrison, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses wherein the colour is grey or black with an L* value no greater than 50. [Par. 34; “…Commercially acceptable black is defined as a mark having CIE chromaticity of L*=40, a*=5, and b*=10 or less….” The prior art recites the range of having a L* of 10 or less, which encompasses the L* not being greater than 50 as required by the claims, thus reads on the claim limitation. (Refer to MPEP 2144.05)] ]
Zhang discloses the benefits of the L* value in that it allows for minimal cracking of the mark area while being much less expensive, and requires less maintenance while having longer lifetimes. [Par. 34] 
Therefore, it would have been obvious to modify the method of marking as taught by Kariskas in view of the method of marking as taught by Zhang to further include wherein the colour is grey or black with an L* value no greater than 50 to allow for minimal cracking of the mark area while being much less expensive, and requires less maintenance while having longer lifetimes. [Par. 34]
As Per Claim 33, Harrison discloses method according to claim 32 wherein the L* value is no greater than 30.
Zhang, much like Harrison pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses wherein the L* value is no greater than 30. [Par. 34; “…Commercially acceptable black is defined as a mark having CIE chromaticity of L*=40, a*=5, and b*=10 or less….” ; the claim clearly recites an L* value being 40 or less, encompassing the range of being no greater than 30, and thus reading on the limitation. (Refer to MPEP 2144.05) ]
Zhang discloses the benefits of the L* value in that it allows for minimal cracking of the mark area while being much less expensive, and requires less maintenance while having longer lifetimes. [Par. 34] 
Therefore, it would have been obvious to modify the method of marking as taught by Harrison in view of the method of marking as taught by Zhang to further include the L* value is no greater than to allow for minimal cracking of the mark area while being much less expensive, and requires less maintenance while having longer lifetimes. [Par. 34]
As Per Claim 34, Harrison discloses all limitations of the invention except wherein the laser is a pulsed laser providing a laser beam having a pulse width greater than one hundred picoseconds.
Zhang, much like Harrison, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses wherein the laser is a pulsed laser providing a laser beam having a pulse width greater than one hundred picoseconds. [Claim 1; “…pulse width ranges from about 1 picosecond to about 1000 nanoseconds…”]
Zhang discloses the benefits of the controlling the pulse width in that it improves the reliability and repeatability of the marks. [Par. 11]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method of marking as taught by Harrison in view of the method of marking as taught by Zhang to further include a laser beam having a pulse width greater than one hundred picoseconds to improve the reliability and repeatability of the marks. [Par. 11]
As Per Claim 35, Harrison discloses all limitations of the invention except wherein the pulse width is greater than 1 nanosecond. 
Zhang, much like Harrison, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses wherein the pulse width is greater than 1 nanosecond. [Claim 1; “…pulse width ranges from about 1 picosecond to about 1000 nanoseconds…”] 
Zhang discloses the benefits of the controlling the pulse width in that it improves the reliability and repeatability of the marks. [Par. 11]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method of marking as taught by Harrison in view of the method of marking as taught by Zhang to further include wherein the pulse width is greater than 1 nanosecond to improve the reliability and repeatability of the marks. [Par. 11]
As Per Claim 42, Harrison discloses all limitations of the invention except wherein the pulse repetition frequency is at least 500 kHz.
Zhang, much like Kariskas, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses wherein the pulse repetition frequency is at least 500 kHz. [Par. 31; “…This laser 10 is rated to produce 6 Watts of continuous power and has a maximum pulse repetition rate of 1000 KHz…” The prior art recites the range of having a maximum of 1000kz, which overlaps the recited range of 500 kHz as recited in the claims, and thus reads on the claim limitation. (Refer to MPEP 2144.05)]] 
Zhang discloses the benefits of the pulse repetition frequrncy in that it provides precision control over the spot size and fluence of the mark to be made to obtain the desired pattern. [Par. 33]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method of marking as taught by Kariskas in view of the method of marking as taught by Zhang to further include wherein the pulse repetition frequency is at least 500 kHz to provide precision control over the spot size and fluence of the mark to be made to obtain the desired pattern. [Par. 33]




Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered.
In light of Applicant’s remarks and amendments to the claims, the previous prior art rejections has been withdrawn and new prior art has been applied. Arguments pertaining to the previous prior art rejection(s) are considered moot.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761                                   

                                                                                                                                                                          
                                                                                                                                                                                                      /ERIN E MCGRATH/Primary Examiner, Art Unit 3761